EXHIBIT 13 FINANCIAL STATEMENTS AJS BANCORP, INC. Midlothian, Illinois CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION F-3 CONSOLIDATED STATEMENTS OF INCOME F-4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-8 All schedules are omitted as the required information either is not applicable or is included in the consolidated financial statements or related notes. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and shareholders AJS Bancorp, Inc. Midlothian, Illinois We have audited the accompanying consolidated statements of financial condition of AJS Bancorp, Inc. as of December 31, 2007 and 2006, and the related consolidated statements of income, stockholders’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of AJS Bancorp, Inc. as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. Oak Brook, Illinois March 10, F-2 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, 2007 and 2006 (Dollars in thousands) 2007 2006 ASSETS Cash and cash equivalents Cash and due from banks (interest-earning:2007 - $3,625;2006 - $32,571) $ 18,296 $ 36,617 Federal funds sold 77 7,231 Total cash and cash equivalents 18,373 43,848 Certificates of deposit 2,997 5,490 Securities available for sale 81,322 68,774 Securities held to maturity (fair value:2007 - $125;2006 - $204) 125 204 Loans, net of allowance of $1,539 - 2007 and $1,619 - 2006 132,966 138,377 Federal Home Loan Bank stock 2,450 2,450 Premises and equipment 4,282 4,342 Bank owned life insurance 3,054 - Accrued interest receivable 1,061 1,021 Other assets 1,719 2,007 Total assets $ 248,349 $ 266,513 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ 190,534 $ 202,176 Federal Home Loan Bank advances 23,350 28,750 Advance payments by borrowers for taxes and insurance 1,551 1,655 Other liabilities and accrued interest payable 4,986 5,183 Total liabilities 220,421 237,764 Commitments and contingent liabilities (note 14) Stockholders’ equity Preferred stock, $.01 par value, 20,000,000 shares authorized; none issued - - Common stock, $.01 par value, 50,000,000 shares authorized; 2,444,521 shares issued 24 24 Additional paid-in capital 11,079 10,428 Treasury stock, at cost (2007 – 407,649 shares; 2006 – 310,217 shares) (9,598 ) (7,256 ) Retained earnings 26,543 26,368 Accumulated other comprehensive loss (120 ) (815 ) Total stockholders’ equity 27,928 28,749 Total liabilities and stockholders’ equity $ 248,349 $ 266,513 See accompanying notes. F-3 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME Years ended December 31, 2007 and 2006 (Dollars in thousands, except per share data) 2007 2006 Interest and dividend income Loans $ 8,492 $ 9,250 Securities 3,791 2,874 Interest-earning deposits and other 1,458 1,227 Federal funds sold 149 238 Total interest income 13,890 13,589 Interest expense Deposits 6,561 5,736 Federal Home Loan Bank advances and other 1,139 1,281 Total interest expense 7,700 7,017 Net interest income 6,190 6,572 Provision for loan losses 179 (28 ) Net interest income after provision for loan losses 6,011 6,600 Noninterest income Service fees 497 509 Gain on sale of other real estate - 2 Insurance commissions 143 188 Gain on sale of loans - 54 Rental income 120 139 Other 98 47 Total noninterest income 858 939 Noninterest expense Compensation and employee benefits 3,255 3,460 Occupancy expense 779 850 Data processing expense 342 368 Advertising and promotion 271 322 Professional 217 217 Postage and supplies 159 203 Bank security 125 130 Loss on the sale of other real estate 56 - Loss on security impairment 244 - Other 587 538 Total noninterest expense 6,035 6,088 Income before income taxes 834 1,451 Income taxes 275 540 Net income $ 559 $ 911 Earnings per share Basic $ 0.27 $ 0.43 Diluted 0.26 0.43 See accompanying notes. F-4 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Years ended December 31, 2007 and 2006 (Dollars in thousands, except per share data) Accumulated Additional Unearned Other Common Paid-In Treasury Stock Retained Comprehensive Stock Capital Stock Awards Earnings Income (Loss) Total Balance at January 1, 2006 $ 24 $ 10,839 $ (6,931 ) $ (486 ) $ 25,820 $ (1,014 ) 28,252 Transfer to additional paid-in capital - (486 ) - 486 - - - Purchase of 14,503 shares treasury stock - - (340 ) - - - (340 ) Allocation of stock awards - (11 ) 11 - Reclassification due to changes in fair value of common stock in ESOP subject tocontingent repurchase obligation - (199 ) - (199 ) Stock awards earned - 229 (28 ) - - - 201 Stock options exercised- 1,600 shares - (2 ) 32 - - - 30 Stock option compensation expense - 58 - 58 Cash dividend ($0.41 per share) - (363 ) - (363 ) Comprehensive income Net income - 911 - 911 Change in unrealized gain on securitiesavailable for sale, net of taxes - 199 199 Total comprehensive income 1,110 Balance at December 31, 2006 24 10,428 (7,256 ) - 26,368 (815 ) 28,749 Purchase of 99,832 shares treasury stock - - (2,390 ) - - - (2,390 ) Reclassification due to changes in fair value of common stock in ESOP subject to contingent repurchase obligation - 365 - 365 Stock awards earned - 231 - 231 Stock options exercised - 2,400 shares - (3 ) 48 - - - 45 Stock option compensation expense - 58 - 58 Cash dividend ($0.41 per share) - (384 ) - (384 ) Comprehensive income Net income - 559 - 559 Change in unrealized gain on securities available for sale, net of taxes - 695 695 Total comprehensive income 1,254 Balance at December 31, 2007 $ 24 $ 11,079 $ (9,598 ) $ - $ 26,543 $ (120 ) $ 27,928 See accompanying notes. F-5 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2007 and 2006 (Dollars in thousands) 2007 2006 Cash flows from operating activities Net income $ 559 $ 911 Adjustments to reconcile net income to net cash provided by operating activities Depreciation 235 267 Provision for loan losses 179 (28 ) Deferred income taxes (90 ) (62 ) Premium amortization on securities, net (23 ) 113 Stock award compensation expense 231 201 Stock option compensation expense 58 58 Earnings on bank owned life insurance (54 ) - Dividend reinvestments on securities available for sale (579 ) (447 ) Gain on sale of loans - (54 ) Loss on the sale of other real estate owned 56 - Loss on security impairment 244 - Changes in Accrued interest receivable and other assets (103 ) 53 Accrued interest payable and other liabilities 168 (81 ) Net cash provided by operating activities 881 931 Cash flows from investing activities Securities available for sale Purchases (32,329 ) (16,695 ) Maturities and principal payments 21,275 19,821 Securities held to maturity Maturities and principal payments 79 91 Maturities of certificates of deposit 2,493 3,094 Loan originations, net 5,050 10,109 Proceeds from loan sales - 3,364 Proceeds from sale of other real estate 126 - Purchase of equipment (175 ) (68 ) Purchase of bank owned life insurance (3,000 ) - Proceeds from the sale of FHLB stock - 966 Net cash provided by (used in) investing activities (6,481 ) 20,682 (Continued) F-6 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2007 and 2006 (Dollars in thousands) 2007 2006 Cash flows from financing activities Dividends paid $ (384 ) $ (363 ) Net change in deposits (11,642 ) 11,769 Purchases of FHLB advances - - Maturities of FHLB advances (5,400 ) (4,000 ) Purchase of common stock (2,390 ) (340 ) Proceeds from exercise of stock options 45 30 Net change in advance payments by borrowersfor taxes and insurance (104 ) (91 ) Net cash provided by (used in) financing activities (19,875 ) 7,005 Net change in cash and cash equivalents (25,475 ) 28,618 Cash and cash equivalents at beginning of year 43,848 15,230 Cash and cash equivalents at end of year $ 18,373 $ 43,848 Supplemental disclosures of cash flow information Cash paid during the year for Interest $ 7,670 $ 6,764 Income taxes 427 688 Supplemental noncash disclosures Transfers from loans to real estate owned $ 261 $ - (Continued) F-7 AJS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 (Dollars in thousands, except per share data) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation:The consolidated financial statements include the accounts of AJS Bancorp, Inc. (“the Company”) and its wholly owned subsidiary, A. J. Smith Federal Savings Bank (“the Bank”).All significant intercompany balances and transactions have been eliminated.The Company is 60.3% owned by a mutual holding company, AJS Bancorp, MHC.These consolidated financial statements do not include AJS Bancorp, MHC and its results or financial condition. Nature of Operations:The only business of the Company is ownership of the Bank.The Bank is a federally chartered savings bank with operations located in Midlothian and Orland Park, Illinois.The Bank provides single-family residential and home equity loans and commercial loans to customers and accepts deposits from customers located in the southern suburbs of Chicago, Illinois.Substantially all of the loans are secured by specific items of collateral including business assets, consumer assets, and commercial and residential real estate.Commercial loans are expected to be repaid from cash flows from operations of businesses.There are no significant concentrations of loans to any one industry or customer.However, the ability of the customers to repay their loans is dependent on the real estate and general economic conditions in the area. Use of Estimates:To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements, and the disclosures provided and future results could differ.The allowance for loan losses and fair values of financial instruments are particularly subject to change. Cash Flows:Cash and cash equivalents include cash, deposits with other financial institutions with original maturities of less than 90 days, and federal funds sold.Net cash flows are reported for loan and deposit transactions. Interest-Bearing Deposits in Other Financial Institutions:Interest-bearing deposits in other financial institutions mature within one year and are carried at cost. Securities:Debt securities are classified as held to maturity and carried at amortized cost when management has the positive intent and ability to hold them to maturity.Debt securities are classified as available for sale when they might be sold before maturity.Equity securities with readily determinable fair values are classified as available for sale.Securities available for sale are carried at fair value, with unrealized holding gains and losses reported in other comprehensive income, net of tax. Interest income includes amortization of purchase premium or discount.Premiums and discounts on securities are amortized on the level-yield method without anticipating prepayments, except for mortgage backed securities where prepayments are anticipated.Gains and losses on sales are based on the amortized cost of the security sold.Securities are written down to fair value when a decline in fair value is not temporary. (Continued) F-8 AJS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 (Dollars in thousands, except per share data) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Declines in the fair value of securities below their cost that are other than temporary are reflected as realized losses.In estimating other-than-temporary losses, management considers: the length of time and extent that fair value has been less than cost, the financial condition and near term prospects of the issuer, and the Company’s ability and intent to hold the security for a period sufficient to allow for any anticipated recovery in fair value Federal Home Loan Bank (FHLB) Stock:The Bank is a member of the FHLB system.Members are required to own a certain amount of stock based on the level of borrowings and other factors, and may invest in additional amounts.FHLB stock is carried at cost, classified as a restricted security, and periodically evaluated for impairment based on ultimate recovery of par value.Both cash and stock dividends are reported as income. Loans Held for Sale:Mortgage loans originated and intended for sale in the secondary market are carried at the lower of aggregate cost or market, as determined by outstanding commitments from investors.Net unrealized losses, if any, are recorded as a valuation allowance and charged to earnings. Mortgage loans held for sale are generally sold with servicing rights retained.The carrying value of mortgage loans sold is reduced by the cost allocated to the servicing right.Gains and losses on sales of mortgage loans are based on the difference between the selling price and the carrying value of the related loan sold.At December 31, 2007 and December 31, 2006, there were no loans held for sale. Loans:Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are reported at the principal balance outstanding, net of unearned interest, deferred loan fees and costs, and an allowance for loan losses. Interest income is reported on the interest method and includes amortization of net deferred loan fees and costs over the contractual loan term.Interest income is accrued on the unpaid principal balance.Loan origination fees, net of certain direct origination costs, are deferred and recognized in interest income using the level-yield method without anticipating prepayments.Interest income on mortgage and commercial loans is discontinued at the time the loan is 90 days delinquent unless the loan is well-secured and in process of collection.Consumer and credit card loans are typically charged off no later than 120 days past due.Past due status is based on the contractual terms of the loan.In all cases, loans are placed on nonaccrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. (Continued) F-9 AJS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 (Dollars in thousands, except per share data) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Allowance for Loan Losses:The allowance for loan losses is a valuation allowance for probable incurred credit losses, increased by the provision for loan losses and decreased by charge-offs less recoveries.Management estimates the allowance balance required using past loan loss experience; known and inherent losses in the nature and volume of the portfolio that are both probable and estimable; information about specific borrower situations; and estimated collateral values, economic conditions, and other factors.Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off.Loan losses are charged against the allowance when management believes that the uncollectiblity of a loan balance is confirmed. The allowance consists of specific and general components.The specific component relates to loans that are individually classified as impaired or loans otherwise classified as substandard or doubtful.The general component covers non-classified loans and is based on historical loss experience adjusted for current factors. A loan is impaired when full payment under the loan terms is not expected.Impairment is evaluated in total for smaller-balance loans of similar nature such as residential mortgage and consumer loans and on an individual loan basis for other loans.If a loan is impaired, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Premises and Equipment:Land is carried at cost.Premises and equipment are stated at cost less accumulated depreciation.Depreciation is calculated using primarily the straight-line method and is provided over the estimated useful lives of 15 to 50 years for premises and 1 to 10 years for equipment. Other Real Estate Owned:Real estate properties acquired through or in lieu of loan foreclosure are recorded at the lower of cost or fair value less estimated costs to sell.Costs relating to improvement of property are capitalized, whereas costs relating to holding property are expensed. Bank Owned Life Insurance:The Company purchased life insurance policies on certain key executives during 2007.Bank owned life insurance is recorded at the amount that can be realized under the insurance contract at the balance sheet date, which is the cash surrender value adjusted for other charges or other amounts due that are probable at settlement.The FASB Emerging Issues Task Force finalized Issue No. 06-5, Accounting for Purchases of Life Insurance - Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85-4 (Accounting for Purchases of Life Insurance).This issue requires that a policyholder consider contractual terms of a life insurance policy in determining the amount that could be realized under the insurance contract.It also requires that if the contract provides for a greater surrender value if all individual policies in a group are surrendered at the same time, that the surrender value be determined based on the assumption that policies will be surrendered on an individual basis.Lastly, the Issue requires disclosure when there are contractual restrictions on the Company’s ability to surrender a policy.The adoption of EITF06-5 on January 1, 2007 had no impact on the Company’s financial condition or results of operation. (Continued) F-10 AJS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 (Dollars in thousands, except per share data) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Long-Term Assets:Premises and equipment, core deposit and other intangible assets, and other long-term assets are reviewed for impairment when events indicate their carrying amount may not be recoverable from future undiscounted cash flows.If impaired, the assets are recorded at fair value. Income Taxes:Income tax expense is the total of the current year income tax due or refundable and the change in deferred tax assets and liabilities.Deferred tax assets and liabilities are the expected future tax amounts for the temporary differences between carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates.A valuation allowance, if needed, reduces deferred tax assets to the amount expected to be realized. The Company adopted FASB Interpretation 48, Accounting for Uncertainty in Income Taxes (“FIN48”), as of January 1, 2007.A tax position is recognized as a benefit only if it is "more likely than not" that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur.The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination.For tax positions not meeting the "more likely than not" test, no tax benefit is recorded.The adoption had no affect on the Company’s financial statements. The Company recognizes interest and/or penalties related to income tax matters in income tax expense. Loss Contingencies:Loss contingencies, including claims and legal actions arising in the ordinary course of business, are recorded as liabilities when the likelihood of loss is probable and an amount or range of loss can be reasonably estimated.Management does not believe there now are such matters that will have a material effect on the financial statements. Loan Commitments and Related Financial Statements:Financial instruments include off-balance-sheet credit instruments, such as commitments to make loans and commercial letters of credit, issued to meet customer financing needs.The face amount for these items represents the exposure to loss, before considering customer collateral or ability to repay.Such financial instruments are recorded when they are funded. Fair Value of Financial Instruments:Fair values of financial instruments are estimated using relevant market information and other assumptions, as more fully disclosed in a separate note. (Continued) F-11 AJS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 (Dollars in thousands, except per share data) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items.Changes in assumptions or in market conditions could significantly affect the estimates. Earnings Per Common Share:Basic earnings per common share is net income divided by the weighted average number of common shares outstanding during the period.Employee stock ownership plan shares are considered outstanding for this calculation unless unearned.Diluted earnings per common share include the dilutive effect of additional potential common shares issuable under stock options and the vesting of stock awards.Earnings and dividends per share are restated for all stock splits and dividends through the date of issue of the financial statements. Comprehensive Income:Comprehensive income consists of net income and other comprehensive income.Other comprehensive income includes unrealized gains and losses on securities available for sale, which are also recognized as separate components of stockholders’ equity. Employee Stock Ownership Plan (“ESOP”):The cost of shares issued to the ESOP but not yet allocated to participants is presented in the consolidated statement of financial condition as a reduction of stockholders’ equity.Compensation expense is recorded based on the market price of the shares as they are committed to be released for allocation to participant accounts.The difference between the market price and the cost of the shares committed to be released is recorded as an adjustment to paid-in capital.Dividends on ESOP shares reduce retained earnings; dividends on unearned ESOP shares are used to reduce debt service.Shares are considered outstanding in the earnings per share calculations as they are committed to be released; unallocated shares are not considered outstanding.Because participants may require the Company to purchase their ESOP shares upon termination of their employment and certain predetermined dates according to the ESOP plan document, the fair value of the put-able allocated ESOP shares is reclassified from stockholders’ equity and included in other liabilities. Stock Compensation:The Company records stock-based employee compensation cost using the fair value method in accordance with SFAS No. 123R Share Based Payment. Dividend Restriction:Banking regulations require the maintenance of certain capital levels and may limit the dividends paid by the bank to the holding company or by the holding company to the stockholders.These restrictions pose no practical limit on the ability of the bank or the holding company to pay dividends at historical levels. Operating Segment: Internal financial information is primarily reported and aggregated in a single line of business, banking.Accordingly, all of the financial service operations are considered by management to be aggregated in one reportable operating segment. (Continued) F-12 AJS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 (Dollars in thousands, except per share data) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Reclassifications:Certain items on the prior year financial statements have been reclassified with no effect on net income to conform to the current year presentation. Adoption of New Accounting
